Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/30/21 has been entered. Claims 3-4, 6-7 and 10-11 have been cancelled. Claim 17 has been amended. Claim 24 is new.  Claims 1-2, 5, 8-9 and 12-24 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 8/30/21 has been considered and an initialed copy is enclosed.

Claim Rejections Withdrawn
	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over UMIN-ICDR Clinical Trial # UMIN000015115 (“UMIN”) 6/11/15 retrieved from https://upload.umin.ac.jp/cgi-open-bin/icdr_e/ctr_view.cgi?recptno=R000017575 on 8/16/2020 as evidenced by Mariat et al. BMC Microbiology 2009, 9:123 pages 1-6 and as evidenced by Gupta et al. Therap Adv Gastroenterol. 2016 March; 9(2):229-239 in view of Von Maltzahn et al. WO 2014/121298 is withdrawn in view of the amendment to the claim.
Claim Objections
Claims 24 is objected to because of the following informalities:  Please insert “and” after the semicolon in line 3.  Appropriate correction is required.





Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of claim 1-2, 5, 8-9, 12-14, 18 and 20-21 under 35 U.S.C. 103 as being unpatentable over UMIN-ICDR Clinical Trial # UMIN000015115 (“UMIN”) 6/11/15 retrieved from https://upload.umin.ac.jp/cgi-open-bin/icdr_e/ctr_view.cgi?recptno=R000017575 on 8/16/2020 as evidenced by Mariat et al. BMC Microbiology 2009, 9:123 pages 1-6 and as evidenced by Gupta et al. Therap Adv Gastroenterol. 2016 March; 9(2):229-239 in view of Von Maltzahn et al. WO 2014/121298 is maintained.
With respect to claim 1, 2 and 5: UMIN disclose a method for treating or preventing steroid resistant or dependent acute graft versus host disease of gut (gastrointestinal acute graft versus host disease) in allogeneic hematopoietic stem cell transplantation in a subject comprising administering to said subject fecal microbiota. UMIN et al disclose that the administering of fecal microbiota is a fecal microbiota transplantation (FMT). 
 UMIN et al disclose administering said FMT after hematopoietic stem cell transplantation as key inclusion in the study for treatment with FMT is acute GVHD of gut, GVHD which does not improve despite adequate dose of steroid (steroid resistant) or steroid dose is difficult to reduce because of exacerbation of GVHD (steroid dependent); and steroid sensitive GVHD and progressive GVHD despite steroid therapy. See under eligibility section.
With respect to claim 18: as evidenced by Gupta et al,  fecal microbiota transplantation is the administration of a solution of fecal matter from a donor into the intestinal tract of a recipient in order to directly change the recipient’s gut microbial composition and confer a health benefit. See abstract and page 230 column 1 under “fecal microbiota transplantation”.
nd paragraph and p. 3 second column first paragraph.
UMIN et al does not disclose the fecal microbiota formulated as a capsule wherein the capsule formulation further comprises a cyroprotectant or lyoprotectant.
Von Maltzahn et al disclose formulation of fecal microbiota into capsules. The capsules are formulated for oral or gastric administration. See paragraph 9, 77 and 130. Von Maltzahn et al disclose a method of treating graft versus host disease, comprising administering to a patient having graft versus host disease (see page 195 table 3, page 202 left table) a capsule formulation (paragraph 130) comprising a fecal microbiota (see paragraph 9) wherein the fecal microbiota comprises  Lactobacillus, Bacteroides and Bifidobacterium (see paragraphs 63-64, 77 and 85) wherein the capsule formulation comprises a processed fecal material that has been processed by filtration (see claims 71-74) or density gradient centrifugation (see paragraph 63).	
Von Maltzahn et al disclose adding 15% glycerol when cryopreserving the bacterial composition for long term and further processed for formulation into a dosage form as disclosed therein. See paragraph 144-145.
Von Maltzahn et al disclose that fecal microbiota can be administered at intervals such as once every three, four, five or six days or every week. See paragraph 158.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of UMIN et al by administering the fecal microbiota formulated as capsules, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Von Maltzahn et al disclose that fecal microbiota can be administered as oral or gastric administration when formulated as capsules.
With regards to claims 8-9, furthermore, it would have been prima facie obvious to a person of  ordinary skill in the art as of the effective filing date to have further processed the fecal matter prior to capsule formulation e.g. by filtration or by density gradient centrifugation as taught by Von Maltzahn et al prior to oral administration.

With regards to claim 20, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have administered the FMT capsule for a second time at a time between 4 and 14 days, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Von Maltzahn et al disclose that fecal microbiota can be administered at intervals such as once every three, four, five or six days or every week.
With regards to claim 21, UMIN et al disclose administering the FMT after transplantation i.e. “start as soon as possible after meeting inclusion criteria, up to 2 cycles”, thus administering said capsule formulation comprising FMT immediately after transplantation would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date. 



Response to Applicant’s Argument
Applicant argues that UMIN discloses a method relating to fecal microbiota transplantation (FMT), but does not disclose which organism or combination of microorganisms may have a therapeutic effect.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
nd paragraph and p. 3 second column first paragraph.
With respect to the instant claims, the claims only require that FMT comprises microorganisms that belong to genus Lactobacillus, Bacteroides and Bifidobacterium and as evidenced by Mariat et al, FMT comprises microorganisms that belong to genus Lactobacillus, Bacteroides and Bifidobacterium.
In addition, the instant claims do not recite that the combination of microorganisms that has the therapeutic effect is the combination of only microorganisms that belong to genus Lactobacillus, Bacteroides and Bifidobacterium. What is being administered is FMT that comprises microorganisms that belong to genus Lactobacillus, Bacteroides and Bifidobacterium and as evidenced by Mariat the FMT administered in UMIN comprises said microorganisms.
Applicants argue that Mariat discloses that microbial population ratios of the human microbiota changes with age and that Mariat merely discloses the ratio of microbiota, including Bacteroides, Bifidobacterium and Lactobacillus found in infant, adult and elderly and there is no specific teaching relating to the combinatorial role of Lactobacillus, Bacteroides and Bifidobacterium, and further does not disclose that these microorganisms can be used for fecal transplantation therapy for any particular disease and there would have been no motivation to combine Mariat with UMIN.
Applicants’ argument has been carefully considered but is not found persuasive.
Mariat et al is not a primary or secondary reference and thus Mariat et al is not being relied upon for administering to a patient with graft versus host disease wherein the graft versus host disease is a gastrointestinal acute graft versus host disease, FMT that comprises microorganisms that belong to genus Bacteroides, genus Bifidobacterium and genus Lactobacillus. Mariat is relied upon as evidentiary evidence to show that FMT comprises amongst other microorganisms, microorganisms that belong to genus Bacteroides, genus Bifidobacterium and genus Lactobacillus. In addition, the claims do 
Applicants argue that Gupta is a review article describing the potential for therapeutic fecal microbiota transplantation to potentially treat various diseases and Gupta does not disclose any method for treating graft versus host disease using fecal transplantation and further is silent with regard to which microorganisms must be present to achieve any therapeutic effect in the treatment of any particular disease.
Applicants’ argument has been carefully considered but is not found persuasive. This is because UMIN disclose a administering to a patient with  gastrointestinal acute graft versus host disease, a FMT that comprises microorganisms as evidenced by Mariat  that belong to genus Bacteroides, genus Bifidobacterium and genus Lactobacillus. Thus, the primary reference UMIN does disclose fecal transplantation to a patient having gastrointestinal acute graft versus host disease.
It is noted and as discussed with Applicants in the interview held August 19, 2021
"fecal microbiota" is not limited to combination of isolated bacteria of the
3 genus of bacteria stated in the claims. Paragraph 11 of the specification disclose that fecal microbiota is contained in feces or in processed fecal material and that processed fecal material or feces itself can be used as a composition of the invention. Instant claim 8 and 9 disclose that the capsule formation can comprise feces itself.
	Applicants argue that Von Maltzahn describes the preparation and delivery of purified bacterial populations derived from fecal material for treatment of disease and that in contrast the presently claimed invention requires a fecal microbiota that is prepared only by crude filtrations steps and as a result does not include purified bacterial populations as employed by Von Maltzahn.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a fecal microbiota” that is prepared only by crude filtration steps) are not recited in the rejected independent claim(s).   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claims 8 and 9, it would have been prima facie obvious to a person of  ordinary skill in the art as of the effective filing date to have further processed the fecal matter prior to capsule formulation e.g. by filtration or by density gradient centrifugation as taught by Von Maltzahn et al prior to oral administration.
Furthermore, “fecal microbiota” is not limited to or defined as fecal microbiota processed only by crude filtration. Paragraph 11 of the specification disclose that fecal microbiota is contained in feces or in processed fecal material and that processed fecal material or feces itself can be used as a composition of the invention. Instant claim 8 and 9 disclose that the capsule formation can comprise feces itself. Thus, the scope of the claims comprises feces or processed fecal material and not limited to fecal microbiota” that is prepared only by crude filtration steps

Applicants argue that Von Maltzahn lists graft versus host disease in very long list of diseases that the authors speculate might be potentially be treated by purified bacterial populations derived from fecal microbiota and that prior art relied upon in an obviousness rejection must contain enabling disclosure and that case law frequently finds that “laundry list” disclosures are insufficient to support an obviousness rejection. Applicants argue that Von Maltzahn does not disclose any specific combination of microorganisms 
Applicants’ argument has been considered but is not found persuasive. This is because  UMIN is the primary reference that disclose the method step of the claims i.e. administering fecal microbiota (which as evidenced by Mariat et al comprises the 3 genus of bacteria) to a patient with gastrointestinal acute graft versus host disease except that UMIN does not disclose that the fecal microbiota is comprised in a capsule formulation. 
Even if Von Maltzahn disclose a laundry list of diseases to be treated including C. difficile and GVHD, one of ordinary skill in the art as of the effective filing date of the invention would have recognized that FMT can be administered to a patient with gastrointestinal acute versus GVHD as disclosed by the primary reference UMIN. In addition, the Von Maltzahn reference is an “enabling” disclosure because it teaches and provides sufficient guidance for a person of ordinary skill in the art how to make the capsule formulation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific combination of Lactobacillus, Bacteroides and Bifidobacterium in the treatment of graft versus host disease) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims merely recite that the fecal microbiota that is administered to the patient with gastrointestinal acute graft versus host disease comprise microorganism from genus Lactobacillus, genus Bacteroides and genus Bifidobacterium. UMIN discloses administering FM to a patient with gastrointestinal acute graft versus host disease and as evidenced by Mariat et al, FM comprises microorganisms from genus Lactobacillus, 
It is also noted that the examples of the instant specification also administer a fecal suspension to the patient with GVHD and  the specification discloses that after treatment with fecal suspension, particular species of bacteria e.g. Lactobacillus, Bacteroides, Bifidobacterium dominated in the fecal flora of the treated subject (see paragraph 35-36). It is also noted that in the instant specification, there are no experiments to show that combining only these 3 bacteria genus is sufficient for treating gastrointestinal acute graft versus host disease - a fecal suspension or feces does not comprise only these 3 genus of bacteria as evidenced by Mariat et al.  Furthermore, the specification does not identify the ratios or numbers of microorganisms belonging to Lactobacillus, Bacteroides, and Bifidobacterium in the fecal suspension that was administered in the examples of the specification
	In view of all of the foregoing, the rejection is maintained.



Claims 13-16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over UMIN-ICDR Clinical Trial # UMIN000015115 ( “UMIN”) 6/11/15  retrieved from https://upload.umin.ac.jp/cgi-open-bin/icdr_e/ctr_view.cgi?recptno=R000017575 on 8/16/2020 as evidenced by Mariat et al. BMC Microbiology 2009, 9:123 pages 1-6 and as evidenced by Gupta et al. Therap Adv Gastroenterol. 2016 March; 9(2):229-239  and Von Maltzahn et al. WO 2014/121298 as applied to claims 1-2, 5 and 8-9, 12-14, 18,  and 20-21 above, further in view of Cook et al. US 2016/0317653 11/3/2016.
The combination of UMIN and Von Maltzahn et al (as evidenced by Mariat and Gupta) is set forth above but does not disclose that the capsule comprises a cyroprotectant 
		Cook et al disclose bacterial compositions for administering to a mammalian subject for treatment of immune system disorders. See title and abstract. Cook et al disclose that the composition can be administered in capsule form (paragraph 90) such as sealed capsules made of gelatin and a plasticizer such as glycerol or sorbitol; or push-fit capsules comprising ingredients such as a sugar such as lactose or soft gel capsule that contains a gelatin based shell that surrounds a liquid fill.
	 	The shell can be made of gelatin, plasticizer (e.g., glycerin and/or sorbitol), modifier, water, color, antioxidant, or flavor.  The shell can be made with starch or carrageenan.  The outer layer can be enteric coated.  Thus, Cook et al disclose a double-layer capsule. Cook et al disclose and Cook et al disclose that in one embodiment, a soft gel formulation can include a water or oil soluble fill solution, or suspension of a composition, for example, a prebiotic composition, covered by a layer of gelatin. See paragraph 90.
		Cook et al disclose that the enteric-coating is stable at low pH (acid resistant capsule) and enteric coatings. Cook et al disclose at paragraph 91: Enteric coatings can be used to (1) prevent the gastric juice from reacting with or destroying the active substance, (2) prevent dilution of the active substance before it reaches the intestine, (3) ensure that the active substance is not released until after the preparation has passed the stomach, and (4) prevent live bacteria contained in the preparation from being killed because of the low pH-value in the stomach.  In one embodiment a bacterial composition or the 
bacterial component of a food or beverage is provided as a tablet, capsule, or 
caplet with an enteric coating.  In one embodiment the enteric coating is 
designed to hold the tablet, capsule, or caplet together when in the stomach.  
The enteric coating is designed to hold together in acid conditions of the 
stomach and break down in non-acid conditions and therefore release the drug in 
the intestines.  

	With regards to claims 13-16, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective fling date to have formulated the capsules with plasticizers including glycerol and other ingredients for making capsules such as lactose, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Von Maltzahn et al disclose that the bacterial composition can be formulated as capsule forms and Cook et al disclose how to make capsules comprising bacterial compositions in which ingredients such as glycerol, and lactose are used in making said capsule formulation. With regard to claim 16, Cook et al disclose that when the capsules are soft gelatin capsules the active ingredient is mixed with a nutrition supplement such as peanut oil, or olive oil. See paragraph 90.

	With regards to claims 22 and 23, Cook et al discloses enteric coating of capsules which protects the active ingredient from gastric juice, ensures the preparation is not released until after the preparation has passed the stomach, and prevent live bacteria from being killed because of the low pH-value in the stomach. Thus, adding an enteric-coating that is acid resistant as a second layer) on the shell of the capsule would have been prima facie obvious to a person of ordinary skill in the art as of the effective fling date for these advantages.
	Response to Applicant’s Arguments:
	Applicants argue that neither Cook not NCT02269150 describe features that would cure the fundamental deficiencies in the combination of UMIN, Mariat, Gupta and Von Maltzahn and neither Cook nor NCT02269150 describes specifically the combination of Lactobacillus, Bacteroides and Bifidobacterium in the treatment or prevention of GVHD.
	Applicants’ argument has been considered but is not found persuasive for the same reasons with respective to the combination of UMIN and Von Maltzahn as evidenced by Mariat and Gupta.

19 is rejected under 35 U.S.C. 103 as being unpatentable over UMIN-ICDR Clinical Trial # UMIN000015115 (“UMIN”) 6/11/15  retrieved from https://upload.umin.ac.jp/cgi-open-bin/icdr_e/ctr_view.cgi?recptno=R000017575 on 8/16/2020 as evidenced by Mariat et al. BMC Microbiology 2009, 9:123 pages 1-6 and as evidenced by Gupta et al. Therap Adv Gastroenterol. 2016 March; 9(2):229-239  and Von Maltzahn et al. WO 2014/121298  as applied to claims 1-2, 5 and 8-9, 12-14, and 20-21 above, further in view of ClinicalTrials.gov Identifier NCT02269150: Autologous Fecal Microbiota Transplantation (Auto-FMT) for Prophylaxis of Clostridium Difficile Infection in Recipients of Allogeneic Hematopoietic Stem Cell Transplantation 10/15/2014 (hereinafter “NCT02269150”).
The combination of UMIN and Von Maltzahn et al (as evidenced by Mariat and Gupta) is set forth but does not disclose that the fecal microbiota are derived from the patient.
NCT02269150 disclose administering autologous fecal microbiota transplantation for prophylaxis of Clostridium difficile infection in recipients of allogeneic hematopoietic stem cell transplantation.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to modify the method of the combination of  UMIN and Von Maltzahn by substituting the FMT with autologous (derived from the patient) FMT, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that NCT02269150 disclose that autologous fecal microbiota can be administered to recipients of allogeneic hematopoietic stem cell transplantation and may have the added benefit of treating Clostridium difficile infection in recipients of allogeneic hematopoietic stem cell transplantation.

Response to Applicant’s Arguments:
	Applicants argue that neither Cook not NCT02269150 describe features that would cure the fundamental deficiencies in the combination of UMIN, Mariat, Gupta and Von Maltzahn and neither Cook nor NCT02269150 describes specifically the 
	Applicants ‘argument has been considered but is not found persuasive for the same reasons with respective to the combination of UMIN and Von Maltzahn as evidenced by Mariat and Gupta.




New Claim Rejections Based on Amendment

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over UMIN-ICDR Clinical Trial # UMIN000015115 (“UMIN”) 6/11/15 retrieved from https://upload.umin.ac.jp/cgi-open-bin/icdr_e/ctr_view.cgi?recptno=R000017575 on 8/16/2020 as evidenced by Mariat et al. BMC Microbiology 2009, 9:123 pages 1-6 and as evidenced by Gupta et al. Therap Adv Gastroenterol. 2016 March; 9(2):229-239  and Von Maltzahn et al. WO 2014/121298 as applied to claims 1-2, 5, 8-9, 12-14, 18 and 20-21 above, further in view of Brandt et al. Gastrointestinal Endoscopy Volume 78, No. 2 pages 241-249, 2013.
The combination of UMIN and Von Maltzahn (as evidenced by Mariat and Gupta) is set forth above, but does not disclose that the method further comprises checking that the feces or blood of donor of the fecal microbiota does not comprise at least one selected from the group consisting of retrovirus, HIV, a hepatitis virus, syphilis, cytomegalovirus (CMV), Epstein-Barr virus (EBV), parasites, human T-lymphotropic virus type | (HTLV-1), Clostridium difficile, Cryptosporidium, Giardia, Microsporidia, Entamoeba histolytica, Cyclospora, Isospora, Dientamoeba fragilis, Blastocystis hominis, Schistosoma and pathogenic bacteria.
Brandt et al disclose that FMT donor screening involves donor stool testing for C. difficile toxin, Giardia and Helicobacter pylori and blood donor testing for Hepatitis and 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have checked the feces or blood of the donor of the fecal microbiota for infectious agents as taught by Brandt et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Brandt et al disclose that FMT donor screening involves donor stool testing for C. difficile toxin, Giardia and Helicobacter pylori and blood donor testing for Hepatitis and HIV antibody and that said screening is performed because FMT carries a potential for transmission of infectious agents and therefore, rigorous screening tests such as those listed are recommended to reduce such risk.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over UMIN-ICDR Clinical Trial # UMIN000015115 (“UMIN”) 6/11/15 retrieved from https://upload.umin.ac.jp/cgi-open-bin/icdr_e/ctr_view.cgi?recptno=R000017575 on 8/16/2020 as evidenced by Mariat et al. BMC Microbiology 2009, 9:123 pages 1-6 and as evidenced by Gupta et al. Therap Adv Gastroenterol. 2016 March; 9(2):229-239  and Von Maltzahn et al. WO 2014/121298 as applied to claims 1-2, 5, 8-9, 12-14, 18 and 20-21 above, further in view of Brandt et al. Gastrointestinal Endoscopy Volume 78, No. 2 pages 241-249, 2013.
The combination of UMIN and Von Maltzahn et al does not disclose that the capsule formulation comprises a processed fecal material, wherein the processed fecal material is a suspension obtained by a method comprising suspending collected feces into a suitable aqueous liquid; filtrating said suspension through suspension through a metal sieve and gauze.
Brandt et al disclose that FMT can be prepared by adding diluent and then suspended by stirring or shaking or blending and after suspension, the mixture is filtered 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the preparation of the FM for capsule as disclosed in the combination of UMIN and Von Maltzahn by suspending the sample of fecal material in a aqueous diluent and filtered the suspension through a metal sieve and gauze, thus resulting in the instant invention with a reasonable expectation of success.
The motivation to do so is that Brandt et al disclose that suspending the fecal material in aqueous diluent and filtering helps to remove larger particulate material in the feces and using both a gauze pad and a stainless steel strainer to filter the suspension would have been beneficial as both are disclosed as useful for removing particulate material.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/178775 – disclose the use of capsules for the delivery of microbial communities, and which are suitable for fecal matter transplant by the oral route.


Status of Claims
Claims 1-2, 5, 8-9 and 12-24 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645